Citation Nr: 1206918	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO denied service connection for depression.  

The Board notes that, in his January 2006 claim for service connection, the Veteran filed a claim for service connection for depression.  In the May 2006 rating decision, the RO denied service connection for depression.  Nevertheless, given the evidence of record (including diagnoses of schizoaffective disorder and depression) the Board has characterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

The Veteran asserts that he has current depression related to service.  Although he reports treatment for depression during boot camp in 1978, service treatment records are negative for complaints regarding or treatment for a psychiatric disorder.  Post-service VA treatment records reflect diagnoses of and treatment for schizoaffective disorder and depression.  During treatment in January 2006, the Veteran discussed his memory of treatment for depression during service.  His psychologist encouraged the Veteran to apply for service connection, given that his current diagnosis of depression "appears connected."  

 VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

It is not clear to what extent the VA psychologist based his January 2006 opinion that the Veteran's depression appeared connected to service on his history of in-service treatment for depression, which, as noted above, is not corroborated by the service treatment records.  Moreover, the psychologist did not include a rationale for his opinion. The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Nevertheless, the January 2006 opinion does indicate that the Veteran's current depression may be related to service.  In light of the January 2006 opinion of the VA psychologist, the Board finds that a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.  

In addition, review of the claims file reflects that there are outstanding records which are potentially pertinent to the claim on appeal.  

In this regard, the record reflects that the Veteran is in receipt of Social Security disability benefits.  For example, a March 2006 record of VA treatment reflects that the Veteran was unemployed and receiving Social Security disability benefits.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claim on appeal these records should be requested.

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  During VA treatment in May 2001, the Veteran reported that he had been treated for depression as an outpatient at the University of Illinois at Chicago.  During VA treatment in December 2002, the Veteran gave a history of psychiatric hospitalization at the University of Illinois at Chicago in 1995 or 1996.  Despite the foregoing, no records of treatment from the University of Illinois at Chicago have been associated with the claims file.  On remand, the AMC/RO should attempt to obtain any pertinent treatment records from this facility.  

The Board further notes that, during VA treatment in April 2001, the Veteran stated that his current income consisted of worker's compensation.  A July 2003 VA treatment record reflects that the Veteran reported that he got sick from stress on his job as he was overworked and ridiculed, and started hearing voices and becoming paranoid.  He reported taking a disability from his job for six months, at which time he was treated at the University of Illinois at Chicago.  No records regarding claims for worker's compensation and or/disability benefits from the Veteran's former employer have been associated with the claims file.  As the claim is being remanded, the AMC/RO should ask the Veteran to clarify whether he filed a claim for worker's compensation benefits and/or disability benefits from his former employer related to a psychiatric disorder.  If so, the AMC/RO should request that the Veteran submit any necessary release required to obtain a copy of the determination(s) associated with the his claim(s) for worker's compensation benefits and/or disability benefits from his former employer, as well as copies of all medical records underlying the determination(s).  See 38 C.F.R. § 3.159(c).
 
Additionally, the Board notes that, in a January 2006 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), the Veteran reported that he received treatment for depression at the Jesse Brown VA Medical Center (VAMC) from 1998 to the present.  Records of treatment from the Jesse Brown VAMC, dated from April 2000 to March 2006 have been associated with the claims file.  The earliest psychiatric treatment records are dated in April 2001, at which time the Veteran requested to transfer his psychiatric treatment to the VAMC, reporting a past history of psychiatric treatment at the University of Illinois at Chicago.  The most recent record of VA treatment currently associated with the claims file, dated in March 2006, reflects that the Veteran was upset at the VAMC's inability to locate his medical records prior to going to electronic filing, and the psychologist noted that the Veteran had a long history of treatment at the VAMC.  While the April 2001 treatment record suggest that the Veteran began his psychiatric treatment at the VAMC at that time, in light of the March 2006 record, as the claim is being remanded, the AMC/RO should attempt to obtain any outstanding VA treatment records dated prior to April 2000 and since March 2006.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Board finds that additional notification action, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is warranted.  While a February 2006 VCAA letter advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for depression, in light of the of the recharacterization of this claim, he should be furnished VCAA notice regarding the expanded claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for a psychiatric disorder, to include schizoaffective disorder and depression. 

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for treatment records from the Jesse Brown VAMC (dated prior to April 2000 and since March 2006) and records from the University of Illinois at Chicago (to include records of hospitalization in 1995 or 1996).  

3.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying those determinations.  All efforts to obtain these records must be documented in the claims and must continue until further efforts are deemed futile.

4.  Ask the Veteran to clarify whether he filed a claim for worker's compensation benefits and/or disability benefits from his former employer related to a psychiatric disorder.  If so, the AMC/RO should request that the Veteran submit any necessary release required to obtain a copy of the determination(s) associated with the his claim(s) for worker's compensation benefits and/or disability benefits from his former employer, as well as copies of all medical records underlying the determination(s).  

5.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the psychologist or psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychologist or psychiatrist.

Following examination of the Veteran and a review of the record, the examiner should identify any current psychiatric disorder, to include schizoaffective disorder and/or depression.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification sent to the Veteran advising him of the date, time, and location of the examination must be included in the claims folder and must reflect that it was sent to the Veteran's last known address of record.  If the notification is returned as undeliverable, this must also be included in the claims folder.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


